Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 1 of 56

-
2 ae t
. ‘ S44 !

ate

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 2 of 56

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee a eae an ee ee eee er res es xX
UNITED STATES of AMERICA,
-against- 21 mj 2050 (ARK)
Bail Hearing
THOMAS WEBSTER,
Defendant.
Doll es x

United States Courthouse
White Plains, New York
February 23, 2021

(All parties appearing via videoconference and teleconference)

THE HONORABLE ANDREW E. KRAUSE,
United States Magistrate Judge

AUDREY STRAUSS

United States Attorney for

the Southern District of New York
BY: BENJAMIN A. GIANFORTI

Assistant United States Attorney

DUPEE & MONROE PC
Attorneys for Thomas Webster

BY: JAMES MONROE

ALSO PRESENT:
ANDREW ABBOTT
Pretrial Services Officer

Special Agent Patrica Norden
Special Agent Michael Callan

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 3 of 56

THE DEPUTY CLERK: This is the matter of USA Versus
Webster. The Honorable Andrew Krause presiding.

Counsel, please state your name for the record,
starting with the government.

MR. GIANFORTI: Good afternoon, your Honor. Ben
Gianforti for the government.

THE COURT: Good afternoon, Mr. Gianforti.

MR. MONROE: Good afternoon, your Honor. This is
James Monroe from the law firm of Dupee & Monroe, here on
behalf of Mr. Webster.

THE COURT: Good afternoon, Mr. Monroe. Good
afternoon, Mr. Webster.

THE DEFENDANT: Good afternoon.

THE COURT: Do we also have Pretrial Services on the
line?

PRETRIAL OFFICER ABBOTT: Good afternoon, your Honor.
Andrew Abbott with Pretrial Services.

THE COURT: Good afternoon, Mr. Abbott.

My name is Magistrate Judge Krause, and we are here
for an initial appearance. As everybody knows, we are in the
midst of the COVID-19 pandemic. I am conducting this
proceeding pursuant to the authority provided by section 15002
of the CARES Act and the standing orders issued by our Chief

Judge pursuant to the act.

Counsel and Mr. Webster are appearing before me today

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 4 of 56

by telephone and video. I will note that the telephone line is
open to the public and the press on a listen-only basis, and I
will remind those of you who are listening that any recording
of this proceeding is strictly prohibited.

I'd like to make sure the everybody is able to see
and/or hear everybody else who is participating in the
proceeding here today.

Starting with you, Mr. Gianforti, are you able to see
and hear everyone so far?

MR. GIANFORTI: Yes, your Honor.

THE COURT: Thank you.

Mr. Monroe, are you able to hear and see everybody so
far?

MR. MONROE: I am, sir. Thank you.

THE COURT: Mr. Webster, are you able to hear and see
everybody so far?

THE DEFENDANT: Yes, I am, your Honor.

THE COURT: And Mr. Abbott, are you able to hear
everybody so far?

PRETRIAL OFFICER ABBOTT: Yes, your Honor.

THE COURT: Thank you.

For everybody participating in the proceeding here
today, if at any point you become unable to hear any of the
participants, or if you are on video, unable to see any of the

participants, please let me know right away. Do whatever it

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 5 of 56

takes to make sure that I am aware of that, even if it involves
interrupting me or interrupting someone else who may be
speaking. So, if you're on video, you can wave your hand,
whatever it might take, or just speak up, so that I know that
there's a problem, and we can take a pause to try to address
whatever that problem is.

Some of you will be speaking at various points during
the proceeding here today. For the most part, I will be
calling on you when you are to speak. If for some reason there
is a need for you to speak as part of the proceeding but I have
not specifically called on you, I'll just ask that you identify
yourself by name before you speak so that we can have a clear
record of what's taking place today and the transcript that we
will create of today's proceedings can be as clear as possible.

With that in mind, I'll also ask that we all do our
best to try not to speak over one another. I know that can be
difficult sometimes on the telephone and video, but it's much
easier for purposes of creating the transcript if only one
person is speaking at a time.

I understand, Mr. Gianforti, that Mr. Webster is
currently located in the Marshal's area of the courthouse here
in White Plains, 300 Quarropas Street; is that correct?

MR. GIANFORTI: That's correct, your Honor.

THE COURT: And can I have any FBI agents or anyone

other than the marshals who are present with Mr. Webster just

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 6 of 56

identify themselves for the record, please.

SPECIAL AGENT NORDEN: Patrica Norden from Hudson
Valley, New York, FBI.

THE COURT: Good afternoon, Agent Norden.

SPECIAL AGENT CALLAN: Mike Callan(ph), FBI,

New York.

THE COURT: Good afternoon.

SPECIAL AGENT CALLAN: Good afternoon.

THE COURT: Mr. Monroe, has Mr. Webster had an
opportunity to consult with you in advance of the proceeding
here today?

MR. MONROE: He has, Sir.

THE COURT: And when did the most recent consultation
take place and how?

MR. MONROE: I had an opportunity to speak with him
this morning before he was interviewed by Pretrial Services.

THE COURT: Thank you, Mr. Monroe.

Mr. Webster, under normal circumstances everyone
participating in this proceeding would be physically present in
court. Indeed, you have the right to be physically present in
court for most proceedings, but pursuant to the CARES Act, to
ensure the safety of everyone involved in the proceeding and to
limit the spread of COVID-19, we are conducting this proceeding
by video and telephone here today. I'm going to ask you a few

questions to ensure that you agree to proceed this way.

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 7 of 56

Mr. Webster, have you had an opportunity to discuss
with Mr. Monroe the issue of waiving your right to be
physically present in court and instead participating in
today's proceeding by video and telephone?

MR. MONROE: Yes, your Honor.

THE COURT: How did that consultation take place, was
it by phone, by video, or something else?

MR. MONROE: By phone, and a general idea what to
expect, a conversation was held in person.

THE COURT: Very good. And Mr. Webster, do you, in
fact, waive your right to be physically present in court and in
instead agree to participate in today's proceeding by video and
telephone?

THE DEFENDANT: Yes, I do.

THE COURT: Mr. Monroe, do you also consent to this
proceeding going forward by video or telephone here today
without being physically present in court?

MR. MONROE: Yes, we do, your Honor.

THE COURT: Thank you.

I find that Mr. Webster has knowingly and voluntarily
agreed to waive his right to be present in court and instead to
participate in this conference by telephone and video here
today. And with that, we will proceed.

Mr. Webster, I want to advise you that today's

proceedings are not a trial. You will not be called upon to

Angela O'Donnell - Official Court Reporter
914-390-4025

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 8 of 56

answer or plead to any charges at this time. This proceeding
is called an initial appearance, and the purpose of the
proceeding is to advise you of your rights, inform you of the
charges against you, and determine whether bail should be set
that may allow you to be released, and if so, what that bail
should be.

Pursuant to Rule 5(c) of the Federal Rules of
Criminal Procedure, if an individual is arrested in a district
other than the district in which the alleged offenses were
committed, the initial appearance ordinarily must take place in
the district of arrest, which in this case is here in the
Southern District of New York, that's why today's proceeding
are taking place had here in White Plains rather than in
Washington, D.C.

Mr. Webster, you have the right to remain silent at
this and at every stage of the proceedings. Any statement that
you do make may be used against you. You have this right to
remain silent even if you have already made any statements to
law enforcement officers, and you are not required to answer
any questions that law enforcement officers may ask you from
this point forward. For that reason I suggest that you consult
with Mr. Monroe before you answer any questions that you may be
asked.

Do you understand ail of that so far?

THE DEFENDANT: Yes, I do, your Honor.

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 9 of 56

THE COURT: Mr. Webster, you have the right to be
represented by an attorney during all court proceedings at this
and at every stage of the proceedings against you, including
representation during any questioning by authorities or during
any line-up. You have the right to consult with your attorney
prior to answering any questions. Do you understand that?

THE DEFENDANT: Yes, I do.

THE COURT: You have the right to retain an attorney
of your own choosing, as you have done here today. But if you
should become unable to afford the services of Mr. Monroe, you
may be able to -- excuse me, you may apply to the Court for
appointment of counsel, and if the Court determines that you
are financially unable to afford an attorney, one will be
appointed to represent you without cost to you. Do you
understand that as well?

THE DEFENDANT: Yes, I do, your Honor.

THE COURT: Okay, Mr. Webster, if you are not a
United States citizen, you have the right to request that a
government attorney or a law enforcement official notify a
consular officer from your country of origin that you have been
arrested. I understand from the Pretrial Services report that
you are a citizen of the United States; is that correct?

THE DEFENDANT: Yes.

THE COURT: Are you a citizen of any country other

than the United States?

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 10 of 56

THE DEFENDANT: No.

THE COURT: In that case we will move on.

Ms. Brown, will you please place Mr. Webster under
oath or affirmation?

(Thomas Webster sworn)

THE COURT: Mr. Webster, you are under oath now, and
it is important for you to understand that if you knowingly
make a false statement during these proceedings, you could be
subject to prosecution for perjury or for making a false
statement to the Court, and you could face a punishment of up
to five years in prison and a $250,000 fine, if you are
convicted of those offenses. That punishment would be separate
and apart from any sentence you may be facing on the crimes
charged in the complaint that we are here on today. Do you
understand that?

THE DEFENDANT: Yes, I do.

THE COURT: It is also important for you to
understand that any false statement that you make during this
proceeding, as well as any false statement that you may have
made already to Pretrial Services, may be used against you at
trial if you decide to testify at trial. Do you understand
that as well?

THE DEFENDANT: Yes, I do, your Honor.

THE COURT: Mr. Webster, would you please state your

full name for the record.

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 11 of 56

10

THE DEFENDANT: My name is Thomas Webster.

THE COURT: How old are you?

THE DEFENDANT: Fifty-four.

THE COURT: Do you have any difficulty reading,
writing, speaking, or understanding English, Mr. Webster?

THE DEFENDANT: No, I don't.

THE COURT: How far did you go in formal school?

THE DEFENDANT: I have some college. Pretty much a
few credits short of an associate's degree.

THE COURT: Have you taken or used any drugs,
alcohol, or medication within the last 24 hours?

THE DEFENDANT: No.

THE COURT: Are you sufficiently clear in your mind
today, Mr. Webster, to be able to understand these proceedings?

THE DEFENDANT: Yes.

THE COURT: Mr. Gianforti, does the government have
any objection or concern with respect to Mr. Webster's
competency to proceed at this time?

MR. GIANFORTI: I do not, your Honor.

THE COURT: Mr. Monroe, any objection or concern with
respect to Mr. Webster's competency to proceed at this time?

MR. MONROE: No, sir.

THE COURT: The Court also has no concerns about
Mr. Webster's competence to proceed at this time. He's been

able to understand and follow everything that is happening in

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 12 of 56

 

 

11

these proceedings and respond to my questions without any
difficulty. So in view of that, we will proceed.

Mr. Webster, if you have made any statements to
Pretrial Services that you would like to correct or add to in
any way, you should discuss that with your attorney so that the
record can be corrected. Do you understand that?

THE DEFENDANT: Yes, I do. I don't see any need to
do that.

THE COURT: Mr. Monroe, any corrections or additions
to be made to the Pretrial Services report from your
perspective?

MR. MONROE: None to offer the Court, sir. Thank
you.

THE COURT: Mr. Gianforti, may I have the time and
date of the arrest?

MR. GIANFORTI: Yes, your Honor. Mr. Webster
surrendered to the FBI yesterday, February 22nd, 2021, at
approximately 2:35 p.m. in New Windsor, New York.

THE COURT: Thank you, Mr. Gianforti.

Mr. Webster, I'm now going to review the charges
against you. First, though, I have before me an affidavit
which attaches the arrest warrant in this case and the
underlying documents.

Mr. Monroe, do you have a copy of the Rule 5(c) (3)

affidavit?

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 13 of 56

12

MR. MONROE: Yes, your Honor.

THE COURT: The version that I have, the copy that I
have is unsworn, so I will ask Agent Norden if you please come
into the video screen.

Good afternoon, Agent Norden. Are you, in fact,
Patricia Norden?

SPECIAL AGENT NORDEN: Yes, I am.

THE COURT: Please raise your right hand. Agent
Norden, do you swear or affirm that the information contained
in the Rule 5(c) (3) affidavit is true and correct to the best
of your knowledge and belief?

SPECIAL AGENT NORDEN: Yes.

THE COURT: And Agent Norden, the version of this --
you can put your hand down. The version of the document I have
before me is not signed. Do I have your permission to sign the
affidavit on your behalf?

SPECIAL AGENT NORDEN: Yes, you do.

THE COURT: Okay, I'll go ahead and do that. Thank
you. You can step aside.

SPECIAL AGENT NORDEN: Okay.

THE COURT: Mr. Webster, you've been arrested on a
warrant from the United States District Court for the District
of Columbia. For ease of reference during today's proceedings,
I will refer to that as the District of D.C.

The underlying charges against you in that district

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 14 of 56

13

are based on a criminal complaint that asserts a total of six
separate statutory violations, allegations of statutory
violations. I will list those briefly here. These allegations
are set forth in much greater detail in the supporting
documents that were provided with the criminal complaint,
including a statement of facts prepared by an FBI agent out of
the District of D.C.

The charges against you in the criminal complaint are
as follows:

You are charged with a violation of Title 18, United
States Code Sections 111(a) (1) and 111(») for assaulting,
resisting, or impeding certain officers with a deadly or
dangerous weapon;

You are charged with a violation of Title 18, United
States Code Section 231 (a) (3) for obstruction of law
enforcements during civil disorder;

You are charged with a violation of Title 18, U.S.C.,
United States Code, Section of 1752(a)(1) and 1752 (b) (1) (A) for
knowingly entering or remaining in any restricted building or
grounds without lawful authority with a deadly or dangerous
weapon;

You are also charged with a violation of Title 18,
United States Code Section 1752(a) (2) and 1752 (b) (1) (A) for
disorderly and disruptive conduct in a restricted building or

grounds with a deadly or dangerous weapon;

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

il

12

13

14

15

16

17

18

193

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 15 of 56

14

You are also charged with a violation of Title 18
United States Code Section 1752(a) (4), and Section
1752 (b) (1) (A) for engaging in physical violence in a restricted
building or grounds with a deadly or dangerous weapon; and

Finally, you are charged with a violation of Title
40, United States Code Section 5104(e) (2) (D) and (F) for
violent entry and disorderly conduct on Capitol grounds. And
as I said, much more detail is provided with respect to each of
those charges in the supporting documentation.

Mr. Webster, have you seen a copy of the criminal
complaint, the warrant, the underlying documents in this case?

THE DEFENDANT: No, I haven't.

THE COURT: Okay. It's not unusual that you would
not have received an actual copy of it at this early stage of
the proceedings. I'm sure that Mr. Monroe will get you a copy
of all of the relevant documents as soon as he is able to do
that.

Mr. Monroe, have you received a copy of the
affidavit, the warrant, the criminal complaint, and all of the
underlying documents?

MR. MONROE: Judge, right before we got on I did get
a flurry of emails. It may be in there. I certainly have the
warrant and I have a full understanding of the charges that

have been filed against my client.

THE COURT: Okay, in particular, I do want to make

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 16 of 56

15

sure that you have a copy of the statement of facts from
Special Agent Riley Palmertree of the FBI. That's the
narrative document that lists out the charges and contains a
number of video screenshots from a police officer, the body cam
video, as well as screenshots that are purportedly taken from
open source media that allegedly depict Mr. Webster.

Do you have that set of materials?

MR. MONROE: The US Attorney's office has done an
excellent job making sure that I have seen all those videos
referenced by the Court, and in my meeting with the FBI did go
over some of the still photos from the body cam, but the
affidavit, your Honor, that you're referring to, it does not
appear I have a copy as of yet, but I expect to have it.

THE COURT: Okay.

Mr. Gianforti, if you have not provided that to
Mr. Monroe, please make sure you do that at your earliest
convenience.

MR. GIANFORTI: Absolutely.

THE COURT: Mr. Monroe, let me ask you specifically
with respect to that statement of fact, would you like to have
an opportunity to review it before we proceed here today?

MR. MONROE: No, your Honor, we can proceed.

THE COURT: Okay.

Have you reviewed the materials that you have and

have discussed with the government with Mr. Webster at this

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 17 of 56

16

time?

MR. MONROE: Yes, your Honor. We're prepared to
proceed.

THE COURT: Are you satisfied that Mr. Webster
understands the charges against him?

MR. MONROE: We went over them with the FBI last
night, and he understands the charges that are pending against
him.

THE COURT: And does Mr. Webster waive a public
reading of the complaint at this time?

MR. MONROE: He does, sir.

THE COURT: Thank you.

MR. MONROE: At this time we would enter a plea of
not guilty on his behalf.

THE COURT: Okay you don't actually have to enter a
plea at this point because we're just dealing with the
complaint, we don't have an indictment or an information here.

MR. MONROE: Understood.

THE COURT: It's satisfactory for now that you've
waived a public reading of the complaint, and we can proceed.

Mr. Webster, you'll have an opportunity to enter a
plea at a later stage of the proceeding.

Let me first -- well, let me next turn to the issue

of the identity hearing.

Mr. Webster, because of the nature of your arrest,

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 18 of 56

17

that you were arrested here in the Southern District of New
York for offenses allegedly committed in the Dastrict of D.C.,
you have the right to what's called an identity hearing, which
is a hearing on the issue of whether you are the person named
in the warrant and the underlying documents. You also have a
right to waive that hearing.

Mr. Monroe, what's Mr. Webster's position with
respect to the identity hearing?

MR. MONROE: We would waive such a hearing, your
Honor.

THE COURT: Thank you, Mr. Monroe.

I'll note for the record the identity hearing has
been waived, so there is no need to set a date for that
hearing.

Mr. Webster, you also have the right to a hearing in
this district or in the District of D.C. at which the
government will have the burden of establishing that there is
probable cause to believe that the crime for which you are
being charged has been committed and that you are the person
who committed it. That hearing is called a preliminary hearing
under the Federal Rules of Criminal Procedure. At that hearing
you or your counsel would be entitled to cross examine any
witnesses and introduce evidence. If you are in custody,

Mr. Webster, you would have the right to have that hearing

within 14 days. If you are not in custody, you would have the

Angela O'Donnell - Official Court Reporter
914-390-4025

 

 

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 19 of 56

18

right to have that hearing within 21 days; however, such a
hearing will not be held if before the date it is scheduled you
are indicted by a Grand Jury or an information is filed against
you by the government. You also have the right to waive a
preliminary hearing.

Mr. Monroe, what is Mr. Webster's position with
respect to setting a preliminary hearing at this time?

MR. MONROE: Judge, we would waive the préliminary
hearing at this point in time.

THE COURT: All right. Well, I think what we will do
is for purposes of the federal rules, we should still set a
preliminary hearing date. You certainly can waive that hearing
to the -- in the common parlance, waive that to the 30th day.
So we can pick a date 30 days from today as a control date for
a preliminary hearing as the case progresses, and as you have
further opportunity to consult with Mr. Webster, if you choose
to waive that hearing completely, that is certainly
Mr. Webster's right, and you may make that decision. But since
this matter is ultimately going to be adjudicated in the
District of D.c., I think it's prudent for me as an
administrative matter to set a date for the preliminary
hearing, and then, if you are going to fully and finally waive
that hearing, that's something that you can address in the

appropriate court in Washington.

So with that in mind, I will set as a control date

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 20 of 56

19

for the preliminary hearing as March 25, 2021, which is 30 days
from today.

Now, Mr. Webster, I am also required to tell you that
under certain circumstances pursuant to Rule 20 of the Federal
Rules of Criminal Procedure, you may choose to be prosecuted in
this district, that is, the Southern District of New York, if
you wish to plead guilty or nolo contendere here in the SDNY
and waive trial in the District of D.c. But in order for that
to happen, the US Attorneys for both the Southern District of
New York and the District of D.C. will have to approve the
transfer.

From prior experience with other cases arising out of
the events of January 6th, it is my understanding from the
government that the respective United States Attorneys at this
time are not prepared to approve the transfer of any of these
cases to adjudication in the Southern District of New York even
if Mr. Webster were willing to plead guilty or nolo contendere
here in the SDNY.

Ts that still the case, Mr. Gianforti, as far as you
understand?

MR. GIANFORTI: As far as I know, your Honor, yes.

THE COURT: So I will just note for the record that
Mr. Webster has been advised of his Rule 20 rights.

Mr. Webster, you can discuss that issue further with

Mr. Monroe as the case progresses. To the extent the

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 21 of 56

20

government changes its position at all and would potentially
consent to have the case transferred to the Southern District
of New York and you were inclined to plead guilty or nolo
contendere, that's something that can be addressed at a future
point.

Okay, I think our next matter is the question of
bail, and I will hear from both parties on that.

Mr. Gianforti, without going into your full argument,
what is the government's position with respect to bail,
detention, or release at this time?

MR. GIANFORTI: Your Honor, the government is seeking
detention in this matter.

THE COURT: And Mr. Monroe, will you be making a bail
application at this time?

MR. MONROE: Yes, your Honor. We will.

THE COURT: Let me just get my papers shuffled around
here for one moment and I will hear first from Mr. Gianforti
and then also from Mr. Monroe. I will give both counsel plenty
of opportunity to be heard on these matters.

Mr. Monroe, I'm not sure I've had a proceeding with
you yet, but as Mr. Gianforti knows, TI will hear from the
parties and make sure everybody has an opportunity to say
whatever it is they want to convey to me before I make a

determination.

I will say that I have reviewed certain videos that

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 22 of 56

21

are referenced in the underlying documents. I was provided
with an opportunity to view those videos by the government, and
that is something I would have requested had they not offered
it anyway. I reviewed a total of three videos.

One is the body cam footage from the officer who was
identified by his or her initials in the statement of facts. I
reviewed that video or a portion of that video that relates to
the offenses charged against Mr. Webster.

I also reviewed another video that is referenced in
that statement of facts, specifically, a video is on page 8 of
the statement of facts. That video apparently is available on
YouTube. The URL for that video is included in the paperwork,
the statement of facts paperwork. That is a video that shows
briefly Mr. Webster, or allegedly shows Mr. Webster briefly in
that video. He is not the subject of that video, he is sort of
in the background, but he is speaking at various points briefly
in that video.

I also reviewed a video which I understand from the
government was provided to Mr. Gianforti by you, Mr. Monroe.
I'm not sure exactly what the source was of that video. I
understand generally that it was some sort of public source,
open source material from the internet; is that correct?

MR. MONROE: Yes, sir.

THE COURT: Okay. I did review that video as well.

So to the extent you want to make any reference to that video

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 23 of 56

22

during the course of your presentation, you should know that I
have viewed it one time earlier today.

Okay, with that said, Mr. Gianforti, let me hear from
you with respect to the government's application for detention.

MR. GIANFORTI: Thank you, your Honor.

As you know, this is yet another Criminal Prosecution
stemming from the attempted insurrection at the U.S. Capitol on
January 6, 2021. This one involves the defendant, Thomas
Webster, who is a former Marine and a former member of the
NYPD. And Mr. Webster, like so many other people that day, was

caught on video engaging in an assault against a police officer

with a dangerous weapon. In this case it was an aluminum pole
that had been holding a -- what I believe is a Marine Corps
flag.

As you noted, your Honor, I had shared three videos
with you earlier today, two of which the government generated
in the course of its investigation, or found in the course of
its investigation, another one that Mr. Monroe provided to the
government earlier today.

The first of those, as you indicated, is the body
camera footage from the officer that Mr. Webster assaulted, and
the second one, at least as I understand it, chronologically,
is the one that Mr. Monroe provided, which I believe shows just
a slightly different angle of the incident in question. It's

sort of taken from behind where Mr. Webster was standing, and

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 24 of 56

23

you can kind of see how it picks up from when he sort of busts
through the barricade, that he can be seen in the first video.

And then the third video, it's not exactly clear when
that video was taken, but I think you can surmise that it was
taken after those first two videos because he is sort of
leaning against the wall, which appears to be sort of the outer
of -- right near the outer arches of the Capitol, so he's
nearer to the Capitol at that point than he was in the earlier
video where he's still behind some crowd control, crowd control
barriers.

So it's important here to know what we see in those
videos. In those first two that I mentioned, we see the
defendant clear as day, especially in the body cam footage,
because it's sort of -- the police officer was facing him
directly, so you can see the defendant's face very, very
clearly. You see the defendant attacking a police officer,
first with that aluminum pole that I mentioned, and then with
his bare hands, and you can see him ripping the officer's
protective gear off, the gas mask or the helmet that he was
wearing at the time, which, as reflected in the complaint,
caused the police officer to choke. It cut off his air, at
least for a short period of time.

And what else do we see in that video? We see what I
would describe, your Honor, is a look of pure rage on the

defendant's face. His teeth are gritted. This is aman who is

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 25 of 56

24

about to unleash some kind of violence on somebody. And in
fact, he did, on that poor police officer.

And, your Honor, we also can hear the defendant in
that body cam footage. And this is a former police officer,
the defendant. And what do we hear the police officer
saying -- I'm sorry. What do we hear Mr. Webster saying to
that police officer, your Honor? We hear him calling him a
fucking piece of shit, and a commie motherfucker. This is a
cop calling another cop that.

Shortly thereafter we see the defendant closer to the
Capitol, as I mentioned. He's calm. He's collected. And he
turns to the camera that guy is holding and asks for more
patriots to come to the Capitol to help.

‘So, your Honor, I would submit that this cuts against
an argument that I anticipate the defense will make that
Mr. Webster was simply caught up in the moment, that he got a
little ahead of himself. The truth is, your Honor, he seemed
pretty collected to me, and at that point, when he's closer to
the Capitol, he says that he's ready for more action.

Your Honor, these videos shock the conscience, and
sadly, they're consistent with other videos that we've seen
from January 6th. And, your Honor, as you know, you and I,
just by sheer happenstance, were both on duty when a number of
these other rioters were presented in this district. And I

think what we see here is worse than what we saw there. And

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 26 of 56

25

the two prosecutions I'm about to mention I referenced to
Mr. Monroe earlier so he has a sense of what I was about to
speak about.

First, your Honor, there was Patrick McCoy who was
accused of using a riot shield to pin and injure a police
officer against the door in one of the Capitol arches. That
video was widely circulated in the media. It shows the officer
screaming out in pain.

I would submit that the videos of Webster here are no
less vivid, certainly no less clear. You can clearly make out
the defendant's face, as I mentioned.

And even though you detained Mr. McCoy, your Honor, I
recall you noting Mr. McCoy's brief moment of compassion for
that pinned officer. I forget exactly what was said by
Mr. McCoy in the course of that incident, but something
indicated that he showed some modicum of concern for the police
officer.

I think what's striking about the videos here, your
Honor, is the utter lack of compassion from the defendant.
Frankly, your Honor, he goes after that cop like a junkyard
dog. As I said, teeth bared, fists clenched.

And then, your Honor, later in the week you and I had
the pleasure of dealing with Jeffrey Sabel, who is accused of
dragging a police officer down the Capitol steps which allowed

another man to beat that cop with a pole that had been holding

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 27 of 56

26

an American flag.

Well, here, your Honor, Webster is the guy holding
the pole, and in a no less ironic twist, that pole held a
Marine flag.

What we can also see in the videos and still images,
your Honor, is that the defendant was wearing a bulletproof
vest. And I believe the defendant's going to say something
like he wore it for his own protection. But either way it
suggested the defendant was ready for some kind of a violent
conflict on that day.

And I can proffer, your Honor, that we learned last
night that the defendant told the FBI that he brought a gun
with him when he went to Washington. Now he's going to claim
that he left it in his hotel room, he didn't have it when he
actually went to the Capitol. Now I think that statement is
plainly self-serving. The defendant was wearing bulky
clothing, including a winter coat, and easily could have been
concealing a weapon, which would likely be in violation of D.C.
law. And even if he wasn't carrying it that day, my
understanding is it's unlawful to simply transport and possess
a gun in the district without a permit. I don't understand
Mr. Thomas to have a permit.

And I think taken together with the bulletproof vest,
your Honor, there's just one logical inference here, the

defendant was not only prepared for violence, he was prepared

Angela O'Donnell - Official Court Reporter
914-390-4025

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 28 of 56

27

for armed violence. And this is a man who obviously knows how
to use weapons as a former Marine and as a former NYPD officer.

Although he apparently surrendered the guns that he
has registered to his name to the FBI either last night or
earlier today, this is a man who has access to guns, and
plainly a fondness for guns, which I think is concerning and
also demonstrates the danger he poses here. I suspect that the
erux of the defense's argument here is going to be that
Mr. Thomas turned himself in --

THE COURT: You just said Mr. Thomas, but you mean
Mr. Webster.

MR. GIANFORTI: I'm sorry. I'm sorry. I suspect the
crux of Mr. Webster's argument is that he surrendered
voluntarily today and that therefore he doesn't pose a danger
and he's no longer a flight risk. I think there are several
reasons why the Court should not credit that.

First, I think it's important to note the timing
here. He turned himself in almost seven weeks after the
incident. The FBI's first wanted notices of a BOLO, be on the
lookout I believe is what that stands for, notices for this
particular defendant went out on January 23rd. So he was on
notice that he was wanted personally for a month. Of course
the other Capitol rioters started getting arrested much sooner
than that, which has been all over the press. And this

defendant knew what he did, and he could have come in much,

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 29 of 56

28

much sooner, but here we are, almost two months later, before
your Honor.

Another important thing here, your Honor, is I
suspect the defense may argue that now that the election has
been certified and President Biden is in office, that the
danger is somehow dissipated, and I just think that's not so.

Whatever brought the defendant to the Capitol on
January 6 and caused him to snap is not the kind of thing that
just gets wiped from the mind overnight. This kind of violent
extremism that fueled in riot is still very much alive in
America today as evidenced by the hearing that is going on in
the Senate, as we speak.

And the Marine motto, your Honor, of course is Semper
Fi, which we all know means forever loyal, and indeed, the
defendant named his landscaping business after that very motto.
And you know, I did a little research, your Honor, and marines
take an oath when they enlist that's codified at 10 U.S.C. 502,
and each marine swears to support and defend the Constitution
of the United States against all enemies foreign and domestic.
Here, your Honor, the defendant was trying to subvert the very
Constitution he swore to protect, which begs the question to
what or to whom is this defendant forever loyal, and if
summoned to take action against the government again, would he
do it? I would submit the risk to that answer is just too

high.

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 30 of 56

29

And your Honor, there's other arguments with respect
to flight. I mean, the evidence here is overwhelming. We have
him on video, clear as day. He also identified himself to the
FBI in the various videos and stills that are reflected in the
complaint. And I believe we now have his phone in custody, and
I suspect there will be incriminating information there.

He's facing very serious exposure given the violence
that he exhibited towards a police officer. Our conservative
estimate is that, if he goes to trial, he could face anywhere
from 87 to 108 months in jail. And if he pleads, it's 63 to
78, which is a long time. That's a minimum of five years. And
as reflected in the pretrial report, this defendant appears to
have some means, so he may have the resources to run.

And frankly, your Honor, there's also an obstruction
risk here. We asked him to voluntarily surrender a number of
items when he came in to the FBI, including his phone, and the
clothes that he wore to the Capitol, and he said he'd do that.
He didn't show up with his phone. We have it now, but he
didn't show up with it.

And you know the most notable clothing item that we
asked for was this winter jacket which you could see in the
videos, and he said that he lost the jacket. You know, with
all due respect, kindergarteners lose their winter coats, not
full-grown adults. Particularly not full-grown adults who wore

a distinctive jacket to a criminal event.

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 31 of 56

30

All of this suggests to me, your Honor, a lack of
trustworthiness, and a potential for the destruction or other
tampering of evidence if he is allowed to stay out on pretrial
release.

So with that, your Honor, unless you have any
questions for me, I will turn it over to Mr. Monroe.

THE COURT: Okay, thank you, Mr. Gianforti.

I do have a few question, but I'm actually going to
reserve my questions until after I've heard from Mr. Monroe,
because there may be some further things that I want to ask you
about after I've heard Mr. Monroe's presentation.

MR. GIANFORTI: Of course.

THE COURT: So let me turn to Mr. Monroe, and I'll
turn back to you, Mr. Gianforti.

Mr. Monroe.

MR. MONROE: Judge, thanks so much. We know that
Title 18 guides the Court towards the least restrictive means
to assure Mr. Webster's return to court. The government knows
that, your Honor knows that, defense counsel knows that.

We searched the record to make sure that someone like
Mr. Webster has adequate contacts with our community. This is
a gentleman who's spent the last 54 years, absent his several
years in the Marine Corps, living entirely here in the State of
New York. His parents come from the State of New York. His

siblings live in the State of New York. His wife, where he

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

di

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 32 of 56

31

lives with here in the Village of Florida, New York, in Orange
County, from New York. He's raised his three children here in
New York. He owns his home in New York. His business is here
in New York. Every contact, every person, every relationship
he's ever had is right here in the State of New York.

The government speaks a story about Mr. Webster being
a danger to the community because that's the only way they can
convince this Court not to follow the recommendations offered
by Pretrial Services.

Mr. Webster has spent the last 54 years up until
today, your Honor, free from contact with law enforcement. No
prior arrests. This man served in the United States Marines
and distinguished himself by being honorably discharged. I
know a lot of civilians, people -- the government will scoff at
that, but that means something, Judge, that means something to
people like me that someone like Mr. Webster is willing to
sacrifice his own time and his own life for the service of his
country.

I understand the US Attorney's remarks about the --
about his commitment to the Constitution. But Mr. Webster went
to the Capitol on January 6 to participate in a protest, Judge.
He's not part of any group. The government's not going to find
anything on the internet about Mr. Webster. He's not a leader
of any organization. He went there as an American citizen to

protest, to protest an event that was urged on by our former

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 33 of 56

32

president, to protest an issue that Tom felt very strongly
about. That's protecting the Constitution.

Now we understand what we see in the video, Judge. I
don't fail to appreciate what the US Attorney is talking about
in terms of Mr. Webster's conduct. But at this proceeding,
Judge, we have to understand two elements. We want to know
whether Mr. Webster poses a risk to the public, this gentleman
right here before the Court, and whether or not there are
enough indicia to lead this Court to believe that he's not a
flight risk.

If you take a careful look at what Pretrial Services
advises the Court, Mr. Webster, within the day of hiring this
law firm, Judge, was in the -- was in communication with the
FBI and making arrangements to surrender himself. When he
learned from a mutual friend that his face was being circulated
on the FBI wanted list, he came to a lawyer, he did what he was
supposed to do and got legal counsel. And we told him the best
course of action was to reach out to the FBI, and ina
peaceful, organized way, surrender himself. And you know, when
you deal with the government in good faith, you would think
that they would get behind it and support the notion that
someone like Mr. Webster who has to deal with these types of
serious charges should be allowed to come to their local FBI

agent to be processed.

You know the first thing we did, Judge, is at my --

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 34 of 56

33

Mr. Webster turned over all the weapons he had. He didn't have
a court order. He didn't have the US Attorney office telling
him that. He did that on his own volition. At the advice of
his attorney, he handed me all of his IDs, including his pistol
permit, his driver's license, his passport. He did this
because he wanted to be dealt with fairly the same way the
government should be dealing fairly with him. They didn't have
to chase him around. They didn't have to -- the government
didn't have to this expend time and resources finding out who
Tom Webster was.

And after we went through the process of turning over
the guns voluntarily and getting a property receipt for that,
Mr. Webster sat down in front of the agents who showed him
several photographs which your Honor has seen yourself, and
they said, Mr. Webster, is this you? And he said, yes, that's
me. I'm the man in the red jacket. I'm the man that you're
looking for. That's why we waived the whole ID hearing. It
wasn't necessary. Mr. Webster's not denying that the person in
that video isn't him.

So you know, I take offense to the government mocking
my client about the loss of the red jacket. If this was an ID
case, the jacket would be of some significance.

Thomas Webster is not denying to anyone that he's not
the man in the red jacket. Tom is not familiar with

Washington, D.C. He's been there very infrequently. In fact,

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 35 of 56

34

the last time he was there he said it was sometime in the
mid-90s with someone that he was dating before he was married.
So this is not someone who was a political activist. This isa
regular citizen, Judge. He did 20 years with the New York City
Police Department and successfully retired. But you know the
government scoffs at that, gives the man no credit for that
time of service in this proceeding.

Judge, what we want to know is does Mr. Webster pose
a threat to the community based upon what we view all by itself
as to what happened on January 6. He hasn't reoffended.
There's no evidence that he has any issue with the government,
or with the Capitol Police. There's no evidence the government
is telling you that he's circulated the somewhere on the
internet and was planning or part of any type of organization.

This is an individual, aside from what we see in the
video, poses no, absolutely no danger to the community. This
man has done a terrific job as a husband and as a father. He's
raised three great kids who are -- two them are still dependent
upon him, and if we do what the government asks, we will make a
mockery of people like Mr. Webster who has the courage to come
forward under their own power and deal with these serious
offenses.

If everyone is dealt with of the like the
US Attorney's office suggests, it would be under the threat

that no one would be willing to surrender themselves because

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 36 of 56

35

you're dealing with terms of automatic remand.

The Pretrial Services have recommended that
Mr. Webster be released on an unsecured bond for a good reason
because this man has lived a good life. He's financially
stable. He's in a terrific marriage, Judge. He's got terrific
people around him in the community that will sign an unsecured
bond to the satisfactory of Pretrial Services, and this man can
remain in the community and invoke -- like we banter around
about the Constitution, but this man has an Eighth Amendment
and due process right to fair bail. And for the government to
stand up and point to one incident in this guy's entire life
and say that's why he should sit down in a D.C. lockup until we
get this guy a trial is much more than what the Constitution
would permit.

We can offer all types of abilities to make sure that
this man attends to this case, which is, we can -- he will
consent to the monitoring, he will consent to supervision by
Pretrial Services, he will abide by all the traveling
restrictions. All the other suggestions offered by Pretrial
Services are things that Tom does as a matter of course or what
he's already accomplished at the advice of counsel.

Judge, this case speaks out for Mr. Webster to be
released on an unsecured bond.

THE COURT: Thank you, Mr. Monroe.

I am going to have some questions for both of you,

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 37 of 56

36

but let me just start by saying I wanted to give you an
opportunity to respond, Mr. Monroe, because Mr. Gianforti made
some colorful arguments in his presentation, you made some
colorful arguments in response.

In response to my questions, we can dispense with the
hyperbole and the rhetoric and the color. I get it. I get the
basic argument on both sides, and I don't need the florid
language any further.

Mr. Gianforti, adults lose things all time. I do.

So I don't think that it's necessarily the case the possibility
that he may have lost a jacket is beyond crediting.

You know, the Monroe, you know, the notion that
Mr. Webster should automatically be entitled to bail because he
happened to have received good advice from counsel to surrender
himself and not put the government to further paces to try to
locate him, that's not the standard either. I mean, of course
there are people who surrender who still get detained. That
happens all the time.

So, those two things, there's a bit of disconnect in
that argument, as far as I'm concerned. The things that we
have to evaluate to decide whether a person is entitled to
bail, I mean, it's all well and good that he surrendered, and
I'm glad that he did that, but that does not put a huge thumb
on the scale, and it certainly doesn't suggest that everybody

who surrenders -- I tried to take notes as you were saying this

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

24

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 38 of 56

37

particular part -- but that everybody who surrenders would be
subjected to automatic remand. That's completely untrue also.

So listen, you both said your piece and made your
arguments in the way that you made them, and that's fine. I
wanted to make sure you both had an opportunity to say what you
wanted to say, but the case is more complicated than that. I
think you both understand that. And there are complicated
factors here that make this not an easy decision. You both
identified them in broad strokes the nature of the offense from
the government's perspective and the defendant's history and
characteristics from the defendant's perspective to quote from
the specific requirements under the Bail Reform Act.

So I understand all of that, and I think from this
point forward, to the extent you have anything else to add, we
can just dial it down a notch or two.

Mr. Gianforti -- and let me also add just one
additional point I wanted to make. Mr. Gianforti referred to a
number of other cases that were present before me several weeks
ago. Every case is different because every case involves
different defendants and the defendants in those cases have
different circumstances and characteristics that weigh on the
Court's determination with respect to bail. So, while it is
instructive to understand how some of these other cases have
turned out, no one case is exactly the same as any other case

and so I need to consider of the unique factors that are

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 39 of 56

38

present in each individual circumstance to make a determination
with respect to bail in that case.

So I don't think we need to spend a whole heck of a
lot of time talking about the other cases and the outcome of
those cases. I certainly am aware of the outcome of those
cases.

Mr. Gianforti, at one point you referred to the
bulletproof vest and there's a reference to that in the
statement of facts that is also captured or allegedly captured
at least in one of the still videos. You made some points
about what that may or may not have suggested with respect to
Mr. Webster's expectations that day, but setting aside what you
might try to extrapolate from his decision to allegedly -- his
alleged decision to wear a bulletproof vest, I just want to
make sure I understand for purposes of the charges, is that a
component of any of the charges that are set forth in the
criminal complaint?

MR. GIANFORTI: Not as our understanding, your Honor.
Tt's not like a firearms charge where a firearm would be a
necessary element.

THE COURT: Right. That's basically what I was
getting at, and I was wondering if -- there are a lot of
charges here and they all implicate different statutes. I was
trying to understand if this issue with the bulletproof vest

was an element of any of those offenses. But not to your

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 40 of 56

39

knowledge?

MR. GIANFORTI: No, purely raised for the purposes of
demonstrating his danger to the community.

THE COURT: Okay. Mr. Gianforti, let me turn to you.
I don't know that I have too many more questions, actually, in
light of the presentation from Mr. Monroe, but let me turn back
to you to see if you have anything further that you'd like to
add.

MR. GIANFORTI: Your Honor, I think that some of the
points that Mr. Monroe raised were fair ones, obviously, in
terms of the defendant's public service, both as a Marine and
as a member of the NYPD. I think it was fair for him to note
as well. Of course, his family ties in Orange County. But,
your Honor, I think that those things cut both ways in an
argument like this. I think somebody who has spent as much
time in public service, and particularly as a police officer,
should have known better, and I think that Mr. Monroe was sort
of suggesting that a member, a veteran of the armed forces
should somehow get a break in a situation like this. But of
course, it's been widely reported in the press, most of the
most violent ring leaders of the riot were people with military
backgrounds. So I think that that cuts both ways. Certainly
being a family man, you know, it makes you wonder why he was
there at all and why he took the actions that he did. Sol

think that those are mitigators in some sense and aggravators

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 41 of 56

40

in other senses.

And your Honor, I think Mr. Monroe alluded to the
Eighth Amendment in the course of his argument, which might
have been a moment of hyperbole on his part, but there's
certainly nothing cruel and unusual about pretrial detention,

THE COURT: Well, I agree with that, Mr. Gianforti.
I will say in response to your earlier point, so that
Mr. Monroe doesn't have to respond to it, I did not take
Mr. Monroe to be saying that just because Mr. Webster was a
military veteran that he should somehow not be subject to the
laws of the United States or subject to the analysis of the
bail reform statute. I took that to just mean that he was
making a point about Mr. Webster's history and characteristics.

I took that for what it was, Mr. Monroe, so there's
no need for you to address that.

Is there anything you'd like to add, Mr. Monroe,
before I make my determination?

MR. MONROE: Judge, you're spot on as far as a
determination and the remarks made about Mr. Webster was to
speak to this gentleman's character. A former Marine,
honorably discharged, exemplary service with the NYPD. More
importantly, a terrific father, a devoted husband with very,
very deep roots in the community. That's within the purview of
Title 18, as far as what the Court has to consider in terms of

how to set bail in this case. And that's why they were offered

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 42 of 56

41

to your Honor, and that's why they're outlined in the Pretrial
Service report, because they all militate towards allowing this
man to be released under the terms recommended.

THE COURT: Okay. Thank you, Mr. Monroe.

MR. GIANFORTI: Your Honor, if I may. I apologize.
I don't mean to make anymore arguments on dangerousness or
flight or to respond to anything that Mr. Monree said. I just
wanted to lay out, if I might, if you are going to, if you are
minded to grant bail, there's an alternative set of conditions
I would want to propose for your Honor's consideration before
you make a determination, if that's all right.

THE COURT: Okay, thank you, Mr. Gianforti.

MR. GIANFORTI: So, your Honor, the government would
recommend a $200,000 bond secured by the defendant's home in
Florida, New York. The government would also ask for a
so-called stay away order from the District of Colombia unless
for court proceedings or he's summoned by Pretrial or he's
consulting with a D.C. based lawyer. The government would ask
for him to call Pretrial Services once a week and advise
Pretrial Services of any travel outside of whatever geographic
jurisdiction he is limited to, which I would suggest be the
SDNY and the EDNY, maybe the District of New Jersey because
it's adjacent to Orange County. No travel outside the U.S.
without Court approval. And he's already surrendered his

firearms but an additional condition he not acquire any new

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 43 of 56

42

ones, and the surrender of his passport, which I believe has
already been accomplished.

MR. MONROE: Your Honor, as an officer of the court,
I can represent I'm in physical custody of Mr. Webster's
passport.

THE COURT: Okay. Thank you, Mr. Monroe.

Thank you, counsel for your arguments on this matter,
and as I said at one point during my remarks, I find this to be
a difficult case, as some of these other cases have been
arising out of the events of January 6, 2021.

On the one hand, one of the hyperbolic statements
that Mr. Gianforti made that I absolutely agree with is that
the conduct on the video does shock the conscience. And a part
of the reason that it does for me is precisely because of
Mr. Webster's proud and impressive track record as a public
servant.

Mr. Monroe at one point said that some people don't
value that type of public service. That may be true, but I'm
not one of those people. I greatly value the public service
that is provided by members of our armed forces and members of
our domestic law enforcement. As a public servant myself, I
have deep respect and appreciation for public service rendered
by people like Mr. Webster, and I'm appreciative of all of that
service. But it makes it particularly troubling and upsetting

and perplexing to me to weigh that impressive resumé of public

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 44 of 56

43

service against what we see in this video. And what we see in
this video is a person who flat out attacks a law enforcement
officer verbally, which is not a crime, but then with a metal
pole that he swings repeatedly at the officer, hits the metal
barricade in front of the officer multiple times to the point
where in the video that pole is bent beyond recognition. Now I
don't know how flimsy or sturdy the pole was, but it's a pole,
and it doesn't resemble a flag pole by the time Mr. Webster is
done swinging it and contacting whatever it was he contacted.

And then when he is disarmed of the pole, he doesn't
take a step back. The barricade opens up, and he charges
through it at the officer, and they're wrestling on the ground.
I don't, I just don't understand it. And I'm quite sure that
if this same thing happened to Mr. Webster while he was an NYPD
officer and someone in swung a pole -- and maybe it did, I
don't know -- if someone swung a flag pole at him repeatedly,
charged at him, tackled him to the ground, I imagine he would
have wanted that person to be detained without bail.

So I find it to be a difficult situation because I

do --

THE DEFENDANT: Your Honor, can I say something,
please?

THE COURT: Mr. Webster, it's generally not a good
idea for a defendant to speak during a proceeding of this

nature, but if you'd like an opportunity to consult with

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 45 of 56

44

Mr. Monroe for you to assess whether you think that's
advisable, I will give you an opportunity to do that. I will
say that it's generally not a good idea, but I'm not here to
give you legal advice, that's not my role in this matter,
that's Mr. Monroe's role.

So we can make arrangements through the video system
for you to have a private conversation with Mr. Monroe and then
we can reconvene. Would you like to do that?

Mr. Webster?

THE DEFENDANT: Yes.

THE COURT: Okay. Let us set that up for you right
now. We're going to take a --

THE DEFENDANT: Okay.

THE COURT: Just hold on, Mr. Webster.

We're going to take a recess of a total of ten
minutes, and what I'm going to do is set up so that Mr. Monroe
and Mr. Webster can be moved into a breakout room on the
teleconference system. Nobody else will be present in that
room other than Mr. Monroe and Mr. Webster.

Mr. Monroe, you should -- Mr. Webster 1S wearing a
mask, so we won't be able to hear him and we won't be able to
see his mouth moving, we won't have any idea what he's saying.

Mr. Monroe, you should either turn off your video or
just turn the around so no one on the screen, which really

would just be me or Mr. Gianforti, can see you either. Okay?

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 46 of 56
45

MR. MONROE: Yes, your Honor.

THE COURT: Hold on one second. You'll hear a beep
or two when you're transferred into the breakout room, and then
I will come back in approximately ten minutes. If you're done,
Mr. Monroe, if you're done before that, you can come back on
the screen, give me the thumbs up or whatever it is, and we'll
end the breakout session. Okay?

MR. MONROE: Yes, sir.

THE COURT: Hold on one second.

(Recess)

MR. MONROE: Magistrate Krause, can you hear me, sir?

THE COURT: I can.

MR. MONROE: So --

THE COURT: Just hold on one second, Mr. Monroe, I
just want to make sure we have Mr. Webster back first. My
camera is not really moving.

(Pause)

THE COURT: Thanks, everybody, for your patience as
we work through the technical issues. Tt's now 2:46, we've
taken approximately a ten-minute recess.

Mr. Monroe has had an opportunity to consult with
Mr. Webster and we are ready to resume the proceedings.

Mr. Monroe, you wanted to be heard?

MR. MONROE: Yes, I'd like to. Thank you, Judge.

Appearing virtually has some downside. As a defense

Angela O'Donnell - Official Court Reporter
914-390-4025

 

 

 
10

11

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 47 of 56

46

lawyer, you can't confer with your client as you normally would
if you were appearing in person. I appreciate the Judge's
indulgence in allowing me to confer with my client.

Mr. Webster does bring up a couple of good points I'd
like to share with your Honor before a decision is rendered,
and they speak to the issue of Mr. Webster not posing a risk of
danger.

Number one, Mr. Webster states that during his career
with the United States Marine Corps and with the NYPD he's
never fired his weapon in connection with his service towards
another human being, which is, you know, given the years of
service with the NYPD not ever using your service revolver
shows, even to a common person, that this man is of great
restraint and is not someone prone to violence. He's never
been in a shooting incident in his career. This was his one
and only protest that he's ever been a part of. One and only.
He has a total unfamiliarity with, you know, this type of
political stife.

And the video exchange between him and the officer,
according to Mr. Webster, was precipitated by Mr. Webster being
punched by this officer. So this was, this was Mr. Webster
responding to the officer having punched him. Again, speaking
to the issue of whether or not Mr. Webster really poses the
type of risk of danger that the government would suggest. No

other, no other event, no other factor, as the government

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 48 of 56

47]

pointed out today, other than what transpired on January 6.

That's all we wanted to add, Judge. Thanks so much
for your indulgence.

THE COURT: Thank you, Mr. Monroe, and thank you
Mr. Webster for that additional information. I'm going to give
Mr. Gianforti an opportunity to respond.

MR. GIANFORTI: Thank you, your Honor. Let me start
with the last point. Mr. Monroe had told me prior to the
proceeding that Mr. Webster asserts that he was struck by the
officer that he assaulted before the assault took place. We
have acquired the full body camera footage from that officer.
We acquired it today in response to that specific allegation.
We weren't able to review all of it, but we were able to review
the footage from approximately ten minutes prior to the
incident, ten minutes worth of footage before the assault of
the officer, and there's just nothing in there that suggests

that Mr. Webster was struck by this officer or any other

officer.

Your Honor, I think that is an incredibly
self-serving statement and likely a fabrication. Even if he
was struck 15 minutes before that footage, I don't know, it
just doesn't hold up to me that he could have gotten punched 15
minutes before, held on to that anger for a full 15 minutes and

was still that angry 15 minutes later and then charged the

officer.

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 49 of 56

48

With respect to Mr. Monroe's argument that
Mr. Webster has never fired a shot at a human being while in
the Marine Corps or with the NYPD, I commend him for his
restraint in that context but, your Honor, I think we have
every reason to believe that Mr. Webster had a gun on him when
he was at the Capitol and that could have been the first day
that he fired a shot at a human being. Thank God it wasn't,
but he seemed prepared in case that had to happen.

And, your Honor, the fact that this is his first
protest, I'm not arguing that Mr. Webster didn't have the right
to be there, to be in Washington to make his views, however
misguided, known loudly and proudly, but I think, something
that I meant to respond to earlier, to suggest that somehow
Mr. Webster was protecting the Constitution by taking his First
Amendment rights and then, you know, and then turning them into
a violent protest, I just don't think that that holds water.

He may have gone there with good intentions to protest the
largely ceremonial functioning of the Constitution, but at some
point that took a turn. It broke bad, and it broke very bad,
and that is why Mr. Webster is before your Honor.

So unless you have further questions for me, your
Honor, that's how I would respond.

THE COURT: Thank you both. I do not have any
further questions at this time, and I appreciate the additional

arguments.

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 50 of 56

49

I will say with respect to Mr. Webster's claim that
he was punched at some point previously, look, I only reviewed
approximately 30 to 45 seconds of the body cam video prior to
the incident that is depicted in the statement of facts and for
which we are largely here today, at least on the most serious
charges against Mr. Webster. I will note that in that brief
period of time Mr. Webster was not even on the screen because
he appears to come running up from some location behind the
group of protestors who are standing directly in front of the
officer who is ultimately the subject of Mr. Webster's attack.
I cannot say for sure what happened or didn't happen before
that or whether Mr. Webster may have been punched by a
different law enforcement officer, maybe not this particular
officer, because obviously body cam footage is from the
perspective of the one officer who's wearing the body cam.

That said, I don't really know what to do with that
piece of information in the context of all of this. Certainly
I have not seen any evidence to support that assertion by
Mr. Webster. I haven't seen anything to conclusively refute
it, but I also don't have anything before me to support that
assertion.

You know, I was in the middle of speaking earlier
when we took that pause. I will say that with respect to this
issue of the protest, as a judge, I certainly have the utmost

respect for people's constitutional rights to assert -- to

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

Ti

12

13

14

15

16

17

18

19

20

21

22

23

24

295

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 51 of 56

50

protest and speak out in whatever way they see fit, regardless
of whether I agree with them or other members of law
enforcement agree with them or whatever. The point is, as an
American, you have the right to free speech and people should
exercise that right, absolutely. But what we see in this
video, the events that give rise to the most serious charges in
this complaint goes well beyond First Amendment speech and
moves into criminal activity. So the notion that this was
somehow protest activity, and I don't actually take Mr. Monroe
or Mr. Webster to be saying that the assault on the law
enforcement officer was part of a lawful protest. Understood
that Mr. Webster was there for a lawful means to begin with to
assert his First Amendment right to protest, but it went far
beyond that in a most unfortunate and disturbing way.

So, on balance, let me review the various statutory
factors.

The nature and circumstances of the offense charged
here strongly, in my view, strongly support detention. We're
talking about an assault on a law enforcement officer first by
means of a weapon, later by means of a physical confrontation
with fists. That is a significant, significant violent act
that is extremely problematic in a civilized society. The
nature and circumstances of the offense charged here certainly
support detention, as does the weight of the evidence.

I understand that Mr. Webster has raised this point

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

1d

12

13

14

15

16

17

18

19

20

al

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 52 of 56

Sl

about a prior involvement with this officer. Again, I have not
seen any evidence to support that, and the evidence, video
evidence provided by the government, both in the still photos
that are included in the supporting documents and the video
that I've reviewed, suggest that the weight of the evidence
against Mr. Webster here is extremely strong.

On the other hand, there's no question that
Mr. Webster's history and characteristics strongly weigh in
favor of release. He has, as Mr. Monroe capably pointed out,
extremely deep ties to the community, multiple generations of
his family, his spouse, his children, his parents, he's a
business owner, he has been a productive, and more than just
productive, but a valuable member of society in his prior work
as a public servant, and clearly those factors all point very
much in favor of release. And the Pretrial Services
recommendation is also in favor of release, which I take very
seriously, and I respect and appreciate the work of the
Pretrial Services office.

At the end of the day, as you can tell, I think there
are a lot of strong arguments on both sides in this case but
the final factor in the statute is the nature and seriousness
of the danger to any person in the community that would be
posed by Mr. Webster's release, and at the end of the day I
find that Mr. Webster would pose a danger to the community if

released. I believe that the circumstances that led to

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 53 of 56

52

Mr. Webster's attack on the law enforcement officer that we see
in this video could certainly repeat themselves. There were
obviously some unusual circumstances and other outside factors
on January 6, 2021, in Washington, D.C., but the undercurrent
of political hostility and other supporting factors that led a
person who has led an exemplary life, had an exemplary career
of public service to act in this extraordinary way continue to
be part of our society, and will continue to be part of our
society for the foreseeable future. So I cannot sit here today
and conclude that the person that I have seen on this video
attacking a law enforcement officer does not pose a danger to
the community, and I will order detention on that basis.

T will, for the record, find that I do not believe
that Mr. Webster poses a risk of flight. I believe that the
government has not met its burden even by a preponderance of
the evidence that Mr. Webster poses a risk of flight. I think
that with the financial resources documented in the Pretrial
Services report, the extremely strong ties to the community
that Mr. Monroe has documented and that are also documented in
the Pretrial Services report, that are there are conditions of
release that could be set that could ensure Mr. Webster's
appearance for all future proceedings in this criminal matter.
So my determination in favor of detention today is based solely

on the issue of danger to the community.

And so, with that, Mr. Webster will be remanded to

Angela O'Donnell - Official Court Reporter
914-390-4025

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 54 of 56
53

the custody of the Attorney General for confinement in a
correctional facility separate to the extent practicable from
persons awaiting or serving sentences or being held in custody
pending appeal.

Mr. Webster must be afforded a reasonable opportunity
for private consultation with defense counsel. On order of the
court of the United States or on request of an attorney for the
government, the person in charge of the corrections facility
must deliver Mr. Webster to United States Marshals for purpose
of an appearance in connection with a court proceeding.

And I will state for the record that of course
Mr. Webster has the right to appeal my determination to a
District Judge at some further point in this case as the case
proceeds.

Mr. Monroe, are there any medical needs I should
include in the detention order?

MR. MONROE: No, Judge.

THE COURT: Mr. Gianforti, what is the government's
position or current information with respect to setting a date
for Mr. Webster's next appearance in the District of D.C.?

MR. GIANFORTI: Your Honor, they're still following
the same policy in Washington where they ask that you pick a
date at least three business days from today for an initial
appearance, which would be virtual, I think even from wherever

Mr. Webster will be held. So really just my understanding is

Angela O'Donnell - Official Court Reporter
914-390-4025

 

 

 
10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

 

 

Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 55 of 56

54

pick any weekday at 1:00 p.m. three days or more from today and
the US Attorney's office in D.C. will communicate that to the
Court and the appropriate arrangements will be made.

THE COURT: All right. Well, with that in mind, as
unusual as it is, Mr. Monroe, for me to be in a position of
setting a conference date for a different judicial officer in a
different judicial district, my understanding from prior
matters is that that is the way in which the US Attorney's
office in the District of D.C. and the courts, my colleagues in
the District of D.c. have asked that these proceedings be
scheduled.

So with that in mind, I will set a date one week from
tomorrow, that would be Wednesday March 3rd, 2021, for a next
appearance in the District of D.C. I understand that it is
likely that appearance will take place virtually. That would
be true if Mr. Webster had been released from custody today as
well. I understand that it is unlikely that Mr. Webster will
be transferred to the District of D.C. by the Marshal Service
at any time between now and next Wednesday, but the
US Attorney's office both here in the Southern District of New
York and the US Attorney's office in the District of D.c. will
be in further contact with you, Mr. Monroe, I'm sure, to let
you know about further plans with respect to Mr. Webster's

custody situation.

Mr. Gianforti, is there anything further that we

Angela O'Donnell - Official Court Reporter
914-390-4025

 
Case 1:21-cr-00208-APM Document 24-1 Filed 06/17/21 Page 56 of 56
55

should discuss today from the government's perspective?

MR. GIANFORTI: No, your Honor. Thank you.

THE COURT: Thank you, Mr. Gianforti.

Mr. Monroe, is there anything further we should
discuss today from Mr. Webster's perspective?

MR. MONROE: No, Judge. That's all we have for
today.

THE COURT: Thank you, counsel. Thank you,

Mr. Webster. Thank you, Mr. Abbot.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

We'xe adjourned for today.

(Proceedings concluded)

Certified to be a true and accurate
transcript of the digital electronic

recording to the best of my ability.

 

 

 

District Court

Official Court Reporter

Angela O'Donnell - Official Court Reporter
914-390-4025

 
